Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 08/11/2022.  Claims 1-20 are now pending in the present application. This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (i.e., Andersson et al., U.S. Patent Number 10,410,516 Bl).
In regards to claims 1, 10 and 19, on page 8 of the Applicant's remarks filed on 08/11/2022, Applicant asserts “However, Miller is silent regarding a Target Vehicle List being signed by any entity, and is indeed silent about unlawful tracking requests.” as recited in claims 1, 10 and 19. However, the newly added limitations to claims 1, 10 and 19 are clearly disclosed by Hwang (US 2011/0215969 A1), in Col. 5, lines 11-19, Col. 13, lines 8-13 and Col. 15, lines 21-27.
Examiner also notes that, the new amendment “the target vehicle list being signed by a trusted issuing authority” itself is not entitled to patentable weight because the information is non-functional descriptive material. In particular, i.e., “the target vehicle list being signed by a trusted issuing authority”, does not exhibit a functional interrelationship with the remainder of claims 1, 10 and 19. The Examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See In re Lowry, 32 F.3d 1579, 1582—1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious). See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2016/0358031 A1, hereinafter Miller), in view of Andersson et al. (US 10,410,516 B1, hereinafter Andersson).
Regarding Claim 1, Miller discloses, a method at a Vehicle to Everything (V2X) endpoint (see e.g., “vehicle based computing system 1 (VCS) for a vehicle 31”, Fig. 1, [0015] and/or “vehicle tracking process that relies on vehicle-to-vehicle communication via wireless transmission”, [0054]), the method comprising:
receiving a target vehicle list at the V2X endpoint (see e.g., “tracking requests are sent to vehicles based on requested plates for tracking”, Fig. 3, [0045] and/or “the process can add the vehicle plate and/or wireless identification number (more on this below) to a list of vehicles to be tracked 311. The updated tracking list can then be sent to all or some appropriate subset (such as location-based) list of vehicles for tracking 313”, Fig. 3, [0048]);
obtaining information from at least one vehicle proximate the V2X endpoint (see e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]);
determining information from the at least one vehicle matches information found within the target vehicle list (see e.g., “this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “…The updated tracking list can then be sent to all or some appropriate subset (such as location-based) list of vehicles for tracking 313”, Fig. 3, [0048]); and
sending a sighting report from the V2X endpoint to a network element (see e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056] and/or “The nomadic device 53 can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57”, Fig. 1, [0022]).
Miller fails to explicitly disclose, the target vehicle list being signed by a trusted issuing authority.
In the same field of endeavor, Andersson discloses, the target vehicle list being 
signed by a trusted issuing authority (see e.g., “a request may be defined and/or sent by authority 102 at 112 for a specific type of information from one or more vehicles within the geofenced region. For example, if police authorities are searching for a particular person and/or vehicle, such as a criminal or fugitive, authority 102 may transmit information about the vehicle and/or person to be identified, such as a vehicle type, make, model, vehicle features, license plate number, person description, and/or photograph of the person and/or vehicle”, col. 5, lines 11-19 and/or “preferably, the processing for such enhanced searching is performed on the host vehicle and data from the search is not transmitted to the authority until the detection of a trigger event, such as detection or probable detection of the vehicle or other objects for which the search request was issued”, col. 13, lines 8-13 and/or “System 510 may further comprise one or more environmental sensors 540, such as RADAR sensors/modules, LIDAR sensors/modules, cameras, etc. Such sensors and/or detector(s) 540 may be configured to receive sensed data
from remote objects, such as other vehicles, pedestrians, bicycles, and/or stationary objects to provide data responsive to requests from an authority or other third party”, col. 15, lines 21-27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s teachings with Andersson, in order to command or request for information to identify a predetermined target, such as target vehicle (see Andersson col. 1, lines 38-40).
Regarding Claim 2, Miller and Andersson combined disclose, wherein the obtaining information comprises receiving a communication from at least one vehicle (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “The communicating vehicles can exchange data 423 (i.e., the reporting vehicle can also report itself to the subject vehicle, since both are possible participants in the system) or the exchange can be a one-way receipt of data by the reporting vehicle”, [0055]).
Regarding Claim 3, Miller and Andersson combined disclose, wherein the determining information from the at least one vehicle matches information found within the target vehicle list comprises:
extracting a certificate from the communication (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]; Examiner’s Note: decryption (e.g. of extraction) of license plate, vehicle ID, VIN number or other suitable identifier (e.g. of certificates) for comparison); and
finding that the certificate matches certificate information within the target vehicle list (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056]).
Regarding Claim 4, Miller and Andersson combined disclose, wherein the obtaining information comprises capturing an image at a camera at the V2X endpoint (see Miller e.g., “the camera receives an image including one or more license plates ( or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403”, Fig. 4A, [0050]).
Regarding Claim 9, Miller and Andersson combined disclose, wherein the sighting report includes one or more of: vehicle identification (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, [0056]); vehicle location (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, [0056]); license plate information for the target vehicle (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, [0056]); images of the target vehicle; make of the target vehicle; model of the target vehicle; color of the target vehicle; V2X messages from the target vehicle; or sensor readings for the target vehicle.
Regarding Claim 10, Miller discloses, a Vehicle to Everything (V2X) endpoint (see e.g., “vehicle based computing system 1 (VCS) for a vehicle 31”, Fig. 1, [0015] and/or “vehicle tracking process that relies on vehicle-to-vehicle communication via wireless transmission”, [0054]), comprising:
a processor (see e.g., CPU 3, “vehicle based computing system 1 (VCS) for a vehicle 31”, Fig. 1, [0015]); and
a communications subsystem (see e.g., BTT 15 and onboard modem 63 having antenna 18, “vehicle based computing system 1 (VCS) for a vehicle 31”, Fig. 1, [0015]) , wherein the V2X endpoint is configured to:
receive a target vehicle list at the V2X endpoint (see e.g., “tracking requests are sent to vehicles based on requested plates for tracking”, Fig. 3, [0045] and/or “the process can add the vehicle plate and/or wireless identification number (more on this below) to a list of vehicles to be tracked 311. The updated tracking list can then be sent to all or some appropriate subset (such as location-based) list of vehicles for tracking 313”, Fig. 3, [0048]);
obtain information from at least one vehicle proximate the V2X endpoint (see e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]);
determine information from the at least one vehicle matches information found within the target vehicle list (see e.g., “this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “…The updated tracking list can then be sent to all or some appropriate subset (such as location-based) list of vehicles for tracking 313”, Fig. 3, [0048]); and
send a sighting report from the V2X endpoint to a network element (see e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056] and/or “The nomadic device 53 can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57”, Fig. 1, [0022]).
Miller fails to explicitly disclose, the target vehicle list being signed by a trusted issuing authority.
In the same field of endeavor, Andersson discloses, the target vehicle list being 
signed by a trusted issuing authority (see e.g., “a request may be defined and/or sent by authority 102 at 112 for a specific type of information from one or more vehicles within the geofenced region. For example, if police authorities are searching for a particular person and/or vehicle, such as a criminal or fugitive, authority 102 may transmit information about the vehicle and/or person to be identified, such as a vehicle type, make, model, vehicle features, license plate number, person description, and/or photograph of the person and/or vehicle”, col. 5, lines 11-19 and/or “preferably, the processing for such enhanced searching is performed on the host vehicle and data from the search is not transmitted to the authority until the detection of a trigger event, such as detection or probable detection of the vehicle or other objects for which the search request was issued”, col. 13, lines 8-13 and/or “System 510 may further comprise one or more environmental sensors 540, such as RADAR sensors/modules, LIDAR sensors/modules, cameras, etc. Such sensors and/or detector(s) 540 may be configured to receive sensed data
from remote objects, such as other vehicles, pedestrians, bicycles, and/or stationary objects to provide data responsive to requests from an authority or other third party”, col. 15, lines 21-27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s teachings with Andersson, in order to command or request for information to identify a predetermined target, such as target vehicle (see Andersson col. 1, lines 38-40).
Regarding Claim 11, Miller and Andersson combined disclose, wherein the V2X endpoint is configured to obtain information by receiving a communication from at least one vehicle (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “The communicating vehicles can exchange data 423 (i.e., the reporting vehicle can also report itself to the subject vehicle, since both are possible participants in the system) or the exchange can be a one-way receipt of data by the reporting vehicle”, [0055]).
Regarding Claim 12, Miller and Andersson combined disclose, wherein the V2X endpoint is configured to determine information from the at least one vehicle matches information found within the target vehicle list by:
extracting a certificate from the communication (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]; Examiner’s Note: decryption (e.g. of extraction) of license plate, vehicle ID, VIN number or other suitable identifier (e.g. of certificates) for comparison); and
finding that the certificate matches certificate information within the target vehicle list (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056]).
Regarding Claim 13, Miller and Andersson combined disclose, wherein the V2X endpoint is configured to obtain information by capturing an image at a camera at the V2X endpoint (see Miller e.g., “the camera receives an image including one or more license plates ( or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403”, Fig. 4A, [0050]).
Regarding Claim 18, Miller and Andersson combined disclose, wherein the sighting report includes one or more of: vehicle identification (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, [0056]); vehicle location (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, [0056]); license plate information for the target vehicle (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, [0056]; images of the target vehicle; make of the target vehicle; model of the target vehicle; color of the target vehicle; V2X messages from the target vehicle; or sensor readings for the target vehicle.
Regarding Claim 19, Miller discloses, a non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a Vehicle to Everything (V2X) endpoint (see e.g., “In this illustrative embodiment, the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory. In general, persistent (non-transitory) memory”, [0016] and/or “vehicle based computing system 1 (VCS) for a vehicle 31”, Fig. 1, [0015] and/or CPU 3, “vehicle based computing system 1 (VCS) for a vehicle 31”, Fig. 1, [0015]  and/or “vehicle tracking process that relies on vehicle-to-vehicle communication via wireless transmission”, [0054]), cause the V2X endpoint to:
receive a target vehicle list at the V2X endpoint (see e.g., “tracking requests are sent to vehicles based on requested plates for tracking”, Fig. 3, [0045] and/or “the process can add the vehicle plate and/or wireless identification number (more on this below) to a list of vehicles to be tracked 311. The updated tracking list can then be sent to all or some appropriate subset (such as location-based) list of vehicles for tracking 313”, Fig. 3, [0048]);
obtain information from at least one vehicle proximate the V2X endpoint (see e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]);
determine information from the at least one vehicle matches information found within the target vehicle list (see e.g., “this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “…The updated tracking list can then be sent to all or some appropriate subset (such as location-based) list of vehicles for tracking 313”, Fig. 3, [0048]); and
send a sighting report from the V2X endpoint to a network element (see e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056] and/or “The nomadic device 53 can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57”, Fig. 1, [0022]).
Miller fails to explicitly disclose, the target vehicle list being signed by a trusted issuing authority.
In the same field of endeavor, Andersson discloses, the target vehicle list being 
signed by a trusted issuing authority (see e.g., “a request may be defined and/or sent by authority 102 at 112 for a specific type of information from one or more vehicles within the geofenced region. For example, if police authorities are searching for a particular person and/or vehicle, such as a criminal or fugitive, authority 102 may transmit information about the vehicle and/or person to be identified, such as a vehicle type, make, model, vehicle features, license plate number, person description, and/or photograph of the person and/or vehicle”, col. 5, lines 11-19 and/or “preferably, the processing for such enhanced searching is performed on the host vehicle and data from the search is not transmitted to the authority until the detection of a trigger event, such as detection or probable detection of the vehicle or other objects for which the search request was issued”, col. 13, lines 8-13 and/or “System 510 may further comprise one or more environmental sensors 540, such as RADAR sensors/modules, LIDAR sensors/modules, cameras, etc. Such sensors and/or detector(s) 540 may be configured to receive sensed data
from remote objects, such as other vehicles, pedestrians, bicycles, and/or stationary objects to provide data responsive to requests from an authority or other third party”, col. 15, lines 21-27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s teachings with Andersson, in order to command or request for information to identify a predetermined target, such as target vehicle (see Andersson col. 1, lines 38-40).
Regarding Claim 20, Miller and Andersson combined disclose, wherein the trusted issuing authority is a Lawful Tracking Authority (see Andersson e.g., “a request may be defined and/or sent by authority 102 at 112 for a specific type of information from one or more vehicles within the geofenced region. For example, if police authorities are searching for a particular person and/or vehicle, such as a criminal or fugitive, authority 102 may transmit information about the vehicle and/or person to be identified, such as a vehicle type, make, model, vehicle features, license plate number, person description, and/or photograph of the person and/or vehicle”, col. 5, lines 11-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s teachings with Andersson, in order to command or request for information to identify a predetermined target, such as target vehicle (see Andersson col. 1, lines 38-40).
Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller, in view of Andersson, and further in view of Makled et al. (US 10,089,869 A1, hereinafter Makled).
Regarding Claim 5, Miller and Andersson combined fail to explicitly disclose  discloses, wherein the determining information from the at least one vehicle matches information found within the target vehicle list comprises determining that the image contains a vehicle characteristic listed in the target vehicle list.
In the same field of endeavor, Makled discloses, wherein the determining information from the at least one vehicle matches information found within the target vehicle list comprises determining that the image contains a vehicle characteristic listed in the target vehicle list ( see e.g., “the broadcasts a tracking message that includes identifying information ( e.g., license plate, vehicle identification number, VIN, make and model, color, etc.) of the target vehicle”, col. 2, lines 38-41 and/or “the cameras 104 may capture images to identify the vehicle (e.g., via image recognition to detect make, model, and color, license plate recognition to capture the license plate, etc.)”, col. 3, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Andersson’s teachings with Makled, in order to solve the problem for the victims, police and insurance in a hit and run event where perpetrators of these offences often go unpunished, by using a V2X communication module, broadcasting a tracking message to the other vehicles (see Makled col. 1, lines 25-29 and col. 2, lines 47-50).
Regarding Claim 6, Miller and Andersson combined disclose wherein the obtaining information comprises both receiving a communication from at least one vehicle and capturing an image of the at least one vehicle at a camera at the V2X endpoint (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “the camera receives an image including one or more license plates ( or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403”, Fig. 4A, [0050]); and Wherein determining information from the at least one vehicle matches information found within the target vehicle list comprises:
extracting a certificate from the communication (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]; Examiner’s Note: decryption (e.g. of extraction) of license plate, vehicle ID, VIN number or other suitable identifier (e.g. of certificates) for comparison); and
finding that the certificate matches certificate information within the target vehicle list (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056]); 
Miller and Andersson combined fail to explicitly disclose, determining that the image contains a vehicle characteristic listed in the target vehicle list.
 In the same field of endeavor, Makled discloses, determining that the image contains a vehicle characteristic listed in the target vehicle list ( see e.g., “the broadcasts a tracking message that includes identifying information ( e.g., license plate, vehicle identification number, VIN, make and model, color, etc.) of the target vehicle”, col. 2, lines 38-41 and/or “the cameras 104 may capture images to identify the vehicle (e.g., via image recognition to detect make, model, and color, license plate recognition to capture the license plate, etc.)”, col. 3, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Andersson’s teachings with Makled, in order to solve the problem for the victims, police and insurance in a hit and run event where perpetrators of these offences often go unpunished, by using a V2X communication module, broadcasting a tracking message to the other vehicles (see Makled col. 1, lines 25-29 and col. 2, lines 47-50).
Regarding Claim 7, Miller and Andersson combined disclose, wherein the V2X endpoint comprises exclusively an authorized vehicle within a geographic region (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests.”, Fig. 4A, [0050] and/or “The secure database sends an encrypted list of license plate numbers to all participating members' vehicles”, [0032]),
Miller and Andersson combined fail to explicitly disclose roadside unit within a geographic region.
In the same field of endeavor, Makled discloses  roadside unit within a geographic region (see e.g., “Upon the reception of the tracking message, other vehicles (sometimes referred to as "bystander vehicles") and/or roadside units (e.g., V2X-enabled charging stations, 50 V2X-enabled cameras, V2X-enabled traffic signals, etc.) (a) determine whether the target vehicle is in the vicinity…”, col. 2, lines 47-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Andersson’s teachings with Makled, in order to solve the problem for the victims, police and insurance in a hit and run event where perpetrators of these offences often go unpunished, by using a V2X communication module, broadcasting a tracking message to the other vehicles (see Makled col. 1, lines 25-29 and col. 2, lines 47-50).
Regarding Claim 8, Miller, Andersson and Makled combined disclose,  wherein the target vehicle list is encrypted, and wherein the V2X endpoint has a decryption key for the target vehicle list ( see Miller e.g., “The secure database sends an encrypted list of license plate numbers to all participating members' vehicles, where it is decrypted and used within a computer search program.”, [0032] and/or “crowdsourcing arrangement would involve enrolling in a service where a customer's vehicle would search for a license plate number and automatically send a secure encrypted communication with the plate,”, [0034] and/or “Since the data about plates to be tracked may be transmitted in relatively short-form (i.e., an encrypted list of plate identifiers in a least-amount-of-data scenario)”, [0047]).
Regarding Claim 14, Miller and Andersson combined fail to explicitly disclose, wherein the V2X endpoint is configured to determine information from the at least one vehicle matches information found within the target vehicle list by determining that the image contains a vehicle characteristic listed in the target vehicle list.
In the same field of endeavor, Makled discloses, wherein the V2X endpoint is configured to determine information from the at least one vehicle matches information found within the target vehicle list by determining that the image contains a vehicle characteristic listed in the target vehicle list ( see e.g., “the broadcasts a tracking message that includes identifying information ( e.g., license plate, vehicle identification number, VIN, make and model, color, etc.) of the target vehicle”, col. 2, lines 38-41 and/or “the cameras 104 may capture images to identify the vehicle (e.g., via image recognition to detect make, model, and color, license plate recognition to capture the license plate, etc.)”, col. 3, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Andersson’s teachings with Makled, in order to solve the problem for the victims, police and insurance in a hit and run event where perpetrators of these offences often go unpunished, by using a V2X communication module, broadcasting a tracking message to the other vehicles (see Makled col. 1, lines 25-29 and col. 2, lines 47-50).
Regarding Claim 15, Miller And Andersson combined disclose wherein the V2X endpoint is configured to obtain information comprises both receiving a communication from at least one vehicle and capturing an image of the at least one vehicle at a camera at the V2X endpoint (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054] and/or “the camera receives an image including one or more license plates ( or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403”, Fig. 4A, [0050]); and wherein the V2X endpoint is configured to determine information from the at least one vehicle matches information found within the target vehicle list by:
extracting a certificate from the communication (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests”, Fig. 4B, [0054]; Examiner’s Note: decryption (e.g. of extraction) of license plate, vehicle ID, VIN number or other suitable identifier (e.g. of certificates) for comparison); and
finding that the certificate matches certificate information within the target vehicle list (see Miller e.g., “As part of the request, some form of unique vehicle identifier is received (license plate, VIN, ID#, etc.) and if the ID matches an ID on a list of sought-vehicles 427, the process can return the relevant data 431 (e.g., confirm the match, return speed, location, heading, etc.)”, Fig. 4B, [0056]); 
Miller and Andersson combined fail to explicitly disclose, determining that the image contains a vehicle characteristic listed in the target vehicle list.
 In the same field of endeavor, Makled discloses, determining that the image contains a vehicle characteristic listed in the target vehicle list ( see e.g., “the broadcasts a tracking message that includes identifying information ( e.g., license plate, vehicle identification number, VIN, make and model, color, etc.) of the target vehicle”, col. 2, lines 38-41 and/or “the cameras 104 may capture images to identify the vehicle (e.g., via image recognition to detect make, model, and color, license plate recognition to capture the license plate, etc.)”, col. 3, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Andersson’s teachings with Makled, in order to solve the problem for the victims, police and insurance in a hit and run event where perpetrators of these offences often go unpunished, by using a V2X communication module, broadcasting a tracking message to the other vehicles (see Makled col. 1, lines 25-29 and col. 2, lines 47-50).
Regarding Claim 16, Miller and Andersson combined disclose, wherein the V2X endpoint comprises exclusively an authorized vehicle within a geographic region (see Miller e.g., “a vehicle can broadcast an identifier (license plate, vehicle ID, VIN or other suitable identifier), which can be encrypted and decryptable by searching vehicles. For example, this data could be received by other local vehicles via BLUETOOTH and decrypted for comparison to search requests.”, Fig. 4A, [0050] and/or “The secure database sends an encrypted list of license plate numbers to all participating members' vehicles”, [0032]),
Miller and Andersson combined fail to explicitly disclose roadside unit within a geographic region.
In the same field of endeavor, Makled discloses  roadside unit within a geographic region (see e.g., “Upon the reception of the tracking message, other vehicles (sometimes referred to as "bystander vehicles") and/or roadside units (e.g., V2X-enabled charging stations, 50 V2X-enabled cameras, V2X-enabled traffic signals, etc.) (a) determine whether the target vehicle is in the vicinity…”, col. 2, lines 47-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Andersson’s teachings with Makled, in order to solve the problem for the victims, police and insurance in a hit and run event where perpetrators of these offences often go unpunished, by using a V2X communication module, broadcasting a tracking message to the other vehicles (see Makled col. 1, lines 25-29 and col. 2, lines 47-50).
Regarding Claim 17, Miller, Andersson and Makled combined disclose, wherein the target vehicle list is encrypted, and wherein the V2X endpoint has a decryption key for the target vehicle list ( see Miller e.g., “The secure database sends an encrypted list of license plate numbers to all participating members' vehicles, where it is decrypted and used within a computer search program.”, [0032] and/or “crowdsourcing arrangement would involve enrolling in a service where a customer's vehicle would search for a license plate number and automatically send a secure encrypted communication with the plate,”, [0034] and/or “Since the data about plates to be tracked may be transmitted in relatively short-form (i.e., an encrypted list of plate identifiers in a least-amount-of-data scenario)”, [0047]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645